DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 discloses “A ophthalmic surgical system...” This should read “An ophthalmic surgical system...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 recites the limitation “the lip”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner is treating this as “the first lip,” as recited previously in the limitation of Claim 1. 
Claim 16 recites the limitation “the exterior chamber”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner is treating this as “the external chamber,” as recited previously in the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Di Nardo et al. (Hereinafter "Di Nardo"; U.S. Patent 8,100,861).
Regarding Claim 1, Di Nardo discloses an ophthalmic surgical system (Figure 2, ophthalmic surgical system 1; Col. 1, Lines 11-12 and Col. 2, Lines 20-21) comprising: a cannula having a tubular portion (Figure 1, cannula 10; Col. 2, Lines 22-36); a receptacle coupled to the tubular portion (Figure 1, receptacle 2; Col. 2, Lines 20-21 and 63-67), the receptacle having a first lip projecting inwardly and defining at least a portion of a chamber in the receptacle (Figure 1, first lip 23, chamber 20; Col. 3, Lines 27-36); and a surgical instrument (Figure 2, surgical instrument 3; Col. 3, Lines 58-59) having a second lip (Figure 2, second lip 36) that is sized and shaped to engage with the first lip of the cannula to couple the surgical instrument to the cannula (Col. 5, Lines 19-21, 35-42). 
Regarding Claim 2, Di Nardo discloses the ophthalmic surgical system of claim 1, wherein the chamber is an external chamber (Figure 1, external chamber 20; Col. 2, 63-67), wherein the tubular portion has a hollow interior (Figure 1, hollow interior 12; Col. 2, Lines 35-36), wherein the receptacle includes an internal chamber disposed at a first end of the receptacle and adjacent to and open to the hollow interior of the tubular portion (Figure 1, internal chamber 15; Col. 2, Lines 30-40). 
Regarding Claim 3, Di Nardo discloses the ophthalmic surgical system of claim 2, wherein the external chamber is disposed at a second, opposite end of the receptacle (Figures 1 and 2).
Regarding Claim 4, Di Nardo discloses the ophthalmic surgical system of claim 3, wherein a valve is disposed between the internal chamber and the external chamber (Figure 1, valve 21; Col. 3, Lines 1-6), wherein the valve is movable between a closed position and an opened position (Col. 3, Lines 7-22). 
Regarding Claim 5, as best understood based on the 112b issue identified above, Di Nardo discloses the ophthalmic surgical system of claim 1, wherein the chamber includes a first internal diameter (Figures 1 and 2, first internal diameter 20a of external chamber 20; Col. 3, Lines 4-6), and wherein the lip defines a second internal diameter that is less than the first internal diameter (Figure 1, second internal diameter of external chamber 20 at first lip 23; Col. 3, Lines 4-6). 
Regarding Claim 6, Di Nardo discloses the ophthalmic surgical system of claim 5, wherein the second lip of the surgical instrument has a diameter that is less than the second internal diameter (Figure 2, second lip 36 fits within second internal diameter of external chamber 20 at first lip 23; Col. 5, Lines 16-26).
Regarding Claim 7, Di Nardo discloses the ophthalmic surgical system of claim 1, wherein the surgical instrument includes a reinforcing slider with an end portion having a central passageway, wherein the second lip extends from the end portion (Figure 2, reinforcing slider/attachment tube 31, end portion at surgical instrument 3, central passageway of reinforcing slider/attachment tube 31; Col. 5, Lines 4-13).
Regarding Claim 8, Di Nardo discloses the ophthalmic surgical system of claim 7, wherein the surgical instrument includes an external surface (Figure 2, external surface of reinforcing slider/attachment tube 31) and a cylindrical extension (Figure 2, cylindrical extension 30/33) projecting from the external surface that is coaxial with the central passageway. 
Regarding Claim 11, Di Nardo discloses a cannula (Figure 1, cannula 10; Col. 2, Lines 22-36) comprising: a tubular portion having a hollow interior (Figure 1, hollow interior 12 of cannula 10; Col. 2, Lines 35-36); a receptacle coupled to the tubular portion (Figure 1, receptacle 2; Col. 2, Lines 2-28), wherein the receptacle includes an internal chamber disposed at a first end of the receptacle and adjacent to and open to the hollow interior of the tubular portion (Figure 1, internal chamber 15; Col. 2, Lines 30-40), an external chamber disposed at an opposite end of the receptacle (Figure 1, external chamber 20; Col. 2, 63-67), a valve disposed between the internal chamber and the external chamber (Figure 1, valve 21; Col. 3, Lines 1-6), wherein the valve is movable between a closed position and an opened position (Col. 3, Lines 7-22), and a lip defining at least a portion of the external chamber (Figure 1, lip 23; Col. 3, Lines 27-36), wherein the lip is configured to engage a portion of a surgical instrument (Figure 2, surgical instrument 3; Col. 3, Lines 58-59). 
Regarding Claim 12, Di Nardo discloses the cannula of claim 11, where in the lip projects radially inwardly (Figures 1 and 2). 
Regarding Claim 13, Di Nardo discloses the cannula of claim 11, wherein the external chamber includes a first internal diameter (Figures 1 and 2, first internal diameter 20a of external chamber 20; Col. 3, Lines 4-6), and wherein the lip defines a second internal diameter that is less than the first internal diameter (Figure 1, second internal diameter of external chamber 20 at first lip 23; Col. 3, Lines 4-6). 
Regarding Claim 14, Di Nardo discloses the cannula of claim 11, wherein the lip is flexible, and is configured to flex when the surgical instrument presses against the lip (Col. 3, Line 58-Col. 4, Line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo et al. (Hereinafter "Di Nardo"; U.S. Patent 8,100,861) in view of Lopez (U.S. Patent 9,795,508).

Regarding Claim 9, Di Nardo discloses (as to part of Claim 9) the ophthalmic surgical system of claim 1, as applied to claim 1 above, further comprising an infusion tubing set (Col. 5, Lines 14-15).
Di Nardo discloses the claimed invention except for (as to the remainder of Claim 9), the infusion tubing set having a first connector, a flexible tubing coupled to the first connector at one end of the flexible tubing, and a second connector coupled to the flexible tubing at a second, opposite end of the flexible tubing, wherein the first connector includes a central passageway and a third lip that is sized and shaped to engage with the first lip of the cannula to couple the infusion tubing set to the cannula.
However, Lopez teaches an infusion tubing set (Figure 3, infusion tubing set 300) having a first connector (Figure 3, first connector 330; Col. 6, Lines 59-61), a flexible tubing coupled to the first connector at one end of the flexible tubing (Figure 3, flexible tubing 320; Col. 6, Lines 59-61), and a second connector coupled to the flexible tubing at a second, opposite end of the flexible tubing (Figure 3, second connector 310; Col. 6, Lines 59-61), wherein the first connector includes a central passageway (Figure 3, central passageway 314; Col. 6, Line 67 – Col. 7, Line 4) and a third lip that is sized and shaped to engage with the first lip of the cannula to couple the infusion tubing set to the cannula (Figure 3, third lip 310/312a; Col. 7, Lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Di Nardo with a first connector, a flexible tubing coupled to the first connector at one end of the flexible tubing, and a second connector coupled to the flexible tubing at a second, opposite end of the flexible tubing, wherein the first connector includes a central passageway and a third lip that is sized and shaped to engage with the first lip of the cannula to couple the infusion tubing set to the cannula in view of Lopez in order to use the infusion set with the ophthalmic surgical system of Di Nardo and use the ophthalmic surgical system in combination to facilitate introduction of fluid into the eye (as motivated by Lopez, Col. 6, Line 58 – Col. 7, Line 15). 
Regarding Claim 10, Di Nardo in view of Lopez discloses (as to part of Claim 10) the ophthalmic surgical system of claim 9, as applied to claim 9 above.
Di Nardo discloses the claimed invention except for (as to the remainder of Claim 10), the third lip defining a barb.
However, Lopez teaches the third lip defining a barb (Figure 3, third lip 332; Col. 7, Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Di Nardo with a third lip defining a barb in view of Lopez in order to have an engagement mechanism for ocular infusion systems that would prevent portions of the ophthalmic surgical system from moving away from each other (Col. 7, Lines 11-15 and 35-45).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo et al. (Hereinafter "Di Nardo"; U.S. Patent 8,100,861).
Regarding Claim 15, Di Nardo discloses (as to part of Claim 15) the cannula of claim 11, as applied above.
Di Nardo discloses the claimed invention except for (as to the remainder of Claim 15), wherein the lip is rigid. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the lip with a rigid material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would be obvious to construct the lip of DiNardo with whatever material is necessary to accommodate the appropriate surgical instrument/mating member. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo et al. (Hereinafter "Di Nardo"; U.S. Patent 8,100,861) in view of Blake (U.S. Patent 4,573,979).
Regarding Claim 16, as best understood based on the 112b issue identified above, Di Nardo discloses (as to part of Claim 16) a method of coupling a surgical instrument (Figure 2, surgical instrument 3; Col. 3, Lines 58-59) to a cannula (Figure 2, cannula 10; Col. 2, Lines 22-36 and Col. 5, Lines 19-21, 35-42) the method comprising: moving a lip of a surgical instrument axially into an external chamber of a receptacle of the cannula (Figure 1, first lip 23, receptacle 2, external chamber 20; Col. 2, Lines 2-28 and Col. 3, Lines 27-36); extending a needle of the surgical instrument (Figure 2, needle/attachment tube 31; Col. 5, Lines 4-13) through a valve in the receptacle (Figure 1, valve 21; Col. 3, Lines 1-6); and a surface of the lip of the surgical instrument is moved within the exterior chamber and into engagement with a surface of a lip of the receptacle (Col. 5, Lines 35-51).  
Di Nardo discloses the claimed invention except for (as to the remainder of Claim 16), explicitly disclosing the bending of the needle. 
However, Blake teaches bending the needle of the surgical instrument (Figures 1 and 3, surgical instrument 10, needle 12; Col. 4, Lines 25-30 and Col. 7, Lines 35-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Di Nardo with the method of bending the needle in view of Blake in order to allow for proper adjustment and positioning of the needle to facilitate ophthalmic surgery (as motivated by Blake, Col. 7, Lines 35-51). 
Regarding Claim 17, Di Nardo in view of Blake discloses (as to part of Claim 17) the method of claim 16. Di Nardo further discloses (as to the remainder of Claim 17) pressing an external surface of the surgical instrument against an external surface of the receptacle of the cannula (Figure 2; Col. 3, Line 62 – Col. 4, Line 7). 
Regarding Claim 18, Di Nardo in view of Blake discloses (as to part of Claim 18) the method of claim 16.
Di Nardo discloses the claimed invention except for (as to the remainder of Claim 18), rotating the cannula after the step of bending the needle. 
However, Blake teaches rotating the cannula (Figure 2, cannula 16; Col. 7, Lines 27-34) after the step of bending the needle (Figure 2, needle 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Di Nardo with rotating the cannula after the step of bending the needle in view of Blake in order to allow for proper adjustment and positioning of the needle and cannula to facilitate ophthalmic surgery and allow for access to different eye portions during surgery (as motivated by Blake, Col. 7, Lines 27-51). 
Regarding Claim 19, Di Nardo in view of Blake discloses (as to part of Claim 19), the method of claim 16. Di Nardo further discloses (as to the remainder of Claim 19) wherein the step of extending the needle through an internal chamber of the receptacle of the cannula, and through a tubular portion of the cannula that is coupled to the receptacle (Figure 2, internal chamber 15, tubular portion of the cannula 12; Col. 2, Lines 22-36). 
Regarding Claim 20, Di Nardo in view of Blake discloses (as to part of Claim 20), the method of claim 16. Di Nardo further discloses (as to the remainder of Claim 20) removing the surgical instrument from the cannula (Figure 2, surgical instrument 3, cannula 10; Col. 5, Lines 52-58) and coupling an infusion tubing set to the cannula (Col. 5, Lines 14-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peterson (U.S. Publication 2016/0022256 A1), Hickingbotham (U.S. Publication 2008/0312662 A1) and Chen et al. (U.S. Publication 2006/0089526 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781